Exhibit 10.1


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November 21, 2012,
is by and among EuroSite Power Inc., a Delaware corporation (the “Company”), and
the subscriber identified on the signature page hereto (the “Subscriber”).


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2), Section 4(a)(5) and/or Regulation D (“Reg.
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase, in the aggregate, at the
Closing (as defined below), $____________ (the “Purchase Price”) of units (the
“Units”), at a price of $1.00 per unit (“Per Unit Purchase Price”), with each
unit consisting of one share of Company's Common Stock, $.001 par value per
share (the “Shares”) and a warrant to purchase one share of the Company's Common
Stock, at an exercise price of $1.00 per share, in substantially the form
attached hereto as Exhibit A (the “Warrants”). The Shares and the Warrants are
immediately separable.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:


1.    Purchase and Sale of Units. Subject to the satisfaction (or waiver) of the
conditions to Closing set forth in this Agreement, at the Closing, the
Subscriber shall purchase Units for the Purchase Price indicated on the
Subscriber's signature page hereto (the “Subscriber's Purchase Price”), and the
Company shall sell such Units to the Subscriber.


2.    Closing; Deliveries Etc.


(a)     Closing. The consummation of the transactions contemplated herein (the
“Closing”) shall take place remotely via the electronic exchange of documents
and signatures, at 10:00 a.m., Eastern U.S. Time, on or before November 21, 2012
(the “Closing Date”), provided that the conditions to Closing set forth herein
have been satisfied or waived.


(b)    Company's Deliveries. At the Closing, the Company shall deliver or cause
to be delivered to the Subscriber (i) a copy of duly executed irrevocable
instructions, in customary form, to the Company's transfer agent instructing the
transfer agent to deliver, on an expedited basis, a certificate evidencing a
number of Shares equal to the Subscriber's Purchase Price divided by the Per
Unit Purchase Price, registered in the name of the Subscriber, and (ii) a
Warrant to purchase the number of shares of the Company's Common Stock equal to
the Subscriber's Purchase Price divided by the Per Unit Purchase Price.


(c)    Subscriber's Deliveries. At the Closing, the Subscriber shall deliver or
cause to be delivered to the Company the Subscriber's Purchase Price by wire
transfer to an account specified in writing by the Company prior to the Closing.


(d)    Subscriber's Closing Conditions. The obligation of the Subscriber to
consummate the transactions contemplated by this Agreement at the Closing shall
be subject to the satisfaction, prior to or at the Closing, of the following
conditions: (i) the representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date as though such warranties and representations were made at and
as of such date; (ii) the Company shall have performed and complied in all
material respects with all agreements, covenants and conditions contained in
this Agreement which are required to be performed or complied with by the
Company prior to or at the Closing; and (iii) there shall be no effective

1

--------------------------------------------------------------------------------


injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as herein provided.


(e)    Company's Closing Conditions. The obligation of the Company to consummate
the transactions contemplated by this Agreement at the Closing, shall be
subject, in the absence of a written waiver by the Company, to the satisfaction,
prior or at the Closing, of the following conditions: (i) the representations
and warranties of the Subscriber contained in this Agreement shall be true on
and as of the Closing Date in all material respects as though such warranties
and representations were made at and as of such date; (ii) the Subscriber shall
have performed and complied in all material respects with all agreements,
covenants and conditions contained in this Agreement which are required to be
performed or complied with by it prior to or at the Closing; and (iii) there
shall be no effective injunction, writ, preliminary restraining order or any
order of any nature issued by a court of competent jurisdiction directing that
the transactions provided for herein or any of them not be consummated as herein
provided.


3.    Subscriber's Representations and Warranties. The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)    Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR website of the SEC to the Company's Form 10-K for the year
ended December 31, 2011, and all filings subsequently made by the Company with
the SEC (hereinafter referred to collectively as the “Reports”). In addition,
the Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as the
Subscriber has requested in writing and considered all factors the Subscriber
deems material in deciding on the advisability of investing in the Units.


(b)    Information on Subscriber. The Subscriber was at the time it was offered
the Units, is on the date hereof and will be on the Closing Date an “accredited
investor”, as such term is defined in Reg. D promulgated by the SEC under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative or high risk nature and has purchased securities of
publicly-owned companies in private placements in the past and, together with
its representatives and/or trustee, as applicable, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase. The Subscriber has the authority and is duly and
legally qualified to purchase and own the Units. The Subscriber is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof. The information set forth on the signature page hereto regarding
the Subscriber is accurate. The Subscriber was not formed for the specific
purpose of acquiring the Units and is not a registered broker-dealer or an
affiliate of a registered broker-dealer.


(c)    Purchase for Investment. On the Closing Date, the Subscriber will
purchase the Units as principal for its own account for investment and not with
a view to any sale of other transfer thereof in contravention of the Securities
Act.


(d)    Compliance with the Securities Act. The Subscriber understands and agrees
that the Units have not been registered under the Securities Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of the Subscriber contained
herein), and that such Units must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.
 
(e)    Restrictive Legend. The Shares may bear a customary restrictive
Securities Act legend in the form specified by the Company.


(f)    Communication of Offer. The Subscriber represents that (i) the Subscriber
was contacted regarding the sale of the Units by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship, (ii) no Units were offered or sold to it
by means of any

2

--------------------------------------------------------------------------------


form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising, and (iii) the Subscriber has not become interested in this offering
as a result of any registration statement of the Company filed with the SEC or
any other securities agency or regulator.


(g)    Organization; Authority; Enforceability. The Subscriber, if an entity, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (if such “good standing” concept is recognized
in such jurisdiction) with full right, corporate, partnership or trust power and
authority to enter into and to consummate the transactions contemplated by this
Agreement. This Agreement and other agreements delivered together with this
Agreement or in connection herewith, including but not limited to the Warrant,
have been duly authorized, executed and delivered by the Subscriber and are
valid and binding agreements enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; and the Subscriber has full
corporate, partnership, trust or similar power and authority necessary to enter
into this Agreement and such other agreements and to perform its obligations
hereunder and under all other agreements entered into by the Subscriber relating
hereto.


(h)    Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing, shall be true and correct as of the Closing Date.


(i)    Survival. The foregoing representations and warranties shall survive the
Closing Date for three years.


(j)    Restriction on Short Sales. The Subscriber agrees that, to the extent
required by law, it will not enter into or affect any short sale or other
hedging transaction with respect to the Company's Common Stock.


(k)    Disclosure. The Subscriber acknowledges and agrees that the Company does
not make nor has made any representations or warranties with respect to the
Units or the transactions contemplated hereby other than those specifically set
forth in Section 4 hereof.


4.    Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that on the date hereof:


(a)    Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted.


(b)    Outstanding Stock. All issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable.


(c)    Authority; Enforceability. The Company has full corporate power and
authority necessary to enter into and deliver this Agreement and to perform its
obligations thereunder. This Agreement has been duly authorized, executed and
delivered by the Company and is a valid and binding agreement enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.


(d)    Consents. No consent, approval, authorization or order of any court or
governmental agency or body having jurisdiction over the Company is required for
the execution by the Company of this Agreement and compliance and performance by
the Company of its obligations hereunder, including, without limitation, the
issuance and sale of the Units.

3

--------------------------------------------------------------------------------




(e)    No Violation or Conflict. Assuming the representations and warranties of
the Subscriber in Section 3 are true and correct, neither the issuance and sale
of the Units nor the performance of the Company's obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company, including but not limited to the Warrant, will:


(i)    violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the certificate of
incorporation of the Company, (B) to the Company's knowledge, any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court or governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company, (C) the terms of
any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company is a party, by which the
Company is bound, or to which any of the properties of the Company is subject,
or (D) the terms of any “lock-up” or similar provision of any underwriting or
similar agreement to which the Company is a party except the violation,
conflict, breach, or default of which would not have a material adverse effect
on the business, operations or financial condition of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”);


(ii)    result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
borrowing of the Company; or


(iii)    result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company;


(f)    The Shares. The Shares upon issuance in accordance with the terms of this
Agreement:


(i)    are, or will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the
Securities Act and any applicable state securities laws;


(ii)        will be duly and validly authorized, and on the date of issuance of
the Shares, the Shares will be duly and validly issued, fully paid and
nonassessable; and


(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company.
    
(g)    Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
that would affect the execution by the Company or the performance by the Company
of its obligations under this Agreement, and all other agreements entered into
by the Company relating hereto. Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court or governmental
agency or body, which litigation if adversely determined could have a Material
Adverse Effect.


(h)    Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and its shares of Common Stock are registered
pursuant to Section 12(g) of the Exchange Act. The Company has filed all reports
and other materials required to be filed under the Exchange Act during the
preceding twelve months.


(i)    Information Concerning the Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates that was required by the Exchange Act to be
disclosed therein. Since the date of the financial statements included in the
Reports, there has been no Material Adverse Effect not disclosed in the Reports.
The Reports, at the time of filing, did not contain

4

--------------------------------------------------------------------------------


any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.


(j)    No Integrated Offering. Assuming the accuracy of the Subscriber's
representations in Section 3, neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Units pursuant to this
Agreement to be integrated with prior offerings by the Company so as to
invalidate any exemptions under the Securities Act for the offer and sale of the
Units.


(k)    No General Solicitation. Neither the Company, nor any of its affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Reg. D under the Securities Act) in connection with the offer or sale of the
Units.


(l)    No Material Undisclosed Events or Circumstances. Since the date of the
last Report filed under the Exchange Act, no event or circumstance has occurred
or exists with respect to the Company or its business, operations or financial
condition, that, under applicable law, rule or regulation, requires the filing
of a Report prior to the date hereof that has not been so filed.


(m)    Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to the Closing, shall be true and correct in all material respects as of
the Closing Date.


(n)    Survival. The foregoing representations and warranties shall survive the
Closing Date for a period of three years.
  
5.    Reg. D Offering. The offer and issuance of the Units to the Subscriber is
being made pursuant to the exemption from the registration provisions of the
Securities Act afforded by Section 4(a)(2) or Section 4(a)(5) of the Securities
Act and/or Rule 506 of Reg. D promulgated thereunder.


6.    Covenants of the Company. The Company covenants and agrees with the
Subscriber as follows:


(a)    Exchange Act Filings. The Company shall file a Form 8-K with the SEC
disclosing the transactions contemplated by this Agreement within the time
period specified therefor by the rules and regulations under the Exchange Act.
The Company agrees to file a Form D with respect to the Units as required under
Reg. D.


(b)    Reporting Requirements. Until all of the Shares have been resold or
transferred by the Subscriber, or, if earlier, two years after the Closing Date,
the Company will use commercially reasonable best efforts (i) not to take any
action or file any document (whether or not permitted by the Securities Act or
the Exchange Act or the rules thereunder) to terminate or suspend the
registration of the shares of the Company's Common Stock under the Exchange Act
and (ii) to continue the listing of the shares of the Company's Common stock on
the OTCQB or other established trading market.


1.Registration Rights. The Company hereby grants the following registration
rights to holders of the Shares.


(a)    Registration Statement.    The Company shall file with the SEC not later
than ninety (90) days after the Closing Date a “shelf” registration statement on
an appropriate form (the “Registration Statement”) covering the resale of the
Shares and shall use its commercially reasonable best efforts to cause the
Registration Statement to be declared effective as soon as practicable.
    
(b)    Registration Procedures. In connection with the Registration Statement,
the Company will:



5

--------------------------------------------------------------------------------


(i)    prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Subscriber until such time as all of the Shares owned by the Subscriber may be
resold without restriction under the Securities Act; and


(ii)    immediately notify the Subscriber when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscriber to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscriber shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.


(c)    Provision of Documents etc. In connection with the Registration
Statement, the Subscriber will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require the Subscriber, upon five business days' notice, to furnish to the
Company a certified statement as to, among other things, the number of Shares
and the number of other shares of the Company's Common Stock beneficially owned
by the Subscriber and the person that has voting and dispositive control over
such shares. The Subscriber covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act, if applicable, in
connection with sales of the Shares pursuant to the Registration Statement.


(d)    Expenses. All expenses incurred by the Company in complying with this
section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares including any fees and disbursements of any
counsel to the Subscriber, are called “Selling Expenses.” The Company will pay
all Registration Expenses in connection with the Registration Statement. Selling
Expenses in connection with the Registration Statement shall be borne by the
Subscriber, as applicable.


(e)    Indemnification and Contribution.


(i)    The Company will, to the extent permitted by law, indemnify and hold
harmless the Subscriber, each officer of the Subscriber, each director of the
Subscriber, and each other person, if any, who controls the Subscriber within
the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Subscriber or such other person (a
“controlling person”) may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (“Claims”) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse the Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to the Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by the Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.


(ii)    The Subscriber severally but not jointly will, to the extent permitted
by law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act, each underwriter,
each officer of the Company who signs the Registration Statement and each

6

--------------------------------------------------------------------------------


director of the Company against all Claims to which the Company or such officer,
director, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such Claims arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Subscriber will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to the Subscriber, as such, furnished in writing to the
Company by the Subscriber specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.


(iii)    Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.


(iv)    In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Subscriber, or any controlling person of the Subscriber, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this section, then, and in each such case,
the Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.


(f)    Delivery of Unlegended Shares.
 
(i)    Within three business days (such business day, the “Unlegended Shares
Delivery Date”) after the business day on which the Company has received (i) a
notice Shares have been sold either pursuant to, and in compliance with, the
Registration Statement or Rule 144 under the Securities Act and (ii) in the case
of

7

--------------------------------------------------------------------------------


sales under Rule 144, customary representation letters of the Subscriber and
Subscriber's broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (A) shall deliver the Shares so sold without any
restrictive legends relating to the Securities Act (the “Unlegended Shares”);
and (B) shall cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the applicable unsold Shares, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date. Transfer fees shall
be the responsibility of the Subscriber.


(ii)    In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of the
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall use its best efforts to cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber's broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Subscriber's broker (the so-called
DTC participant).


(iii)    The Subscriber, severally and not jointly, agrees that the removal of
the restrictive legend from certificates representing the Shares, as applicable,
as set forth in this section is predicated upon the Company's reliance that the
Subscriber will sell any Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.


8.    Miscellaneous.


(a)    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) delivered by
reputable overnight courier service with charges prepaid, or (iii) transmitted
by fax, addressed, if to the Company, to Chief Financial Officer, EuroSite Power
Inc., 45 First Avenue, Waltham, MA 02451, fax: (781) 622-1027, and if to the
Subscriber, at the address set forth on the signature pages hereto or to such
other address as such party shall have specified most recently by written
notice.


(b)    Amendments; Waivers.
    No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Subscriber. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.


(c)    Placement Agent. In consideration for acting as placement agent in
connection with the sale of the Units hereunder, Scarsdale Equities LLC shall
receive (i) a commission of 6.5% of the Purchase Price, (ii) reimbursement for
out-of-pocket expenses, and (iii) __________ warrants, exercisable at $1.00 per
share (subject to adjustment) for one year from the date hereof, with
registration rights for the underlying warrant shares.


(d)    Legal Fees. Each party shall pay its own legal fees and expenses in
connection with the transactions contemplated by this Agreement.
 
(e)    Entire Agreement; Assignment. This Agreement, the Warrant, and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof. Neither
the Company nor the Subscriber have relied on any representations not contained
or referred to in this Agreement and the documents delivered herewith. No right
or obligation of either party shall be assigned by that party without prior
notice to and the written consent of the other party.


(e)     Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed

8

--------------------------------------------------------------------------------


an original, but all such counterparts shall constitute but one and the same
instrument. Signatures to this Agreement may be delivered by fax or by
scan/email.


(f)    Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Massachusetts or in the federal courts
located in Massachusetts. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.


(g)    Independent Nature of Subscriber's Obligations and Rights. The
obligations of the Subscriber hereunder are several and not joint with the
obligations of any other subscriber to the Company's securities, and no such
subscriber shall be responsible in any way for the performance of the
obligations of any other hereunder.


(h)    Equitable Adjustment. The Units and the Purchase Price Per Unit shall be
equitably adjusted to offset the effect of stock splits, stock dividends, and
distributions of property or equity interests of the Company to its shareholders
prior to the Closing.








[Signature page immediately follows.]





9

--------------------------------------------------------------------------------


EuroSite Power Inc.
Signature Page to Subscription Agreement
Dated November 21, 2012


Please acknowledge your acceptance of the foregoing Subscription Agreement on
the date set forth above by signing and returning a copy to the undersigned
whereupon it shall become a binding agreement between us.


EUROSITE POWER INC.




By:_________________________________
Name:
Title:


AGREED AND ACCEPTED:


SUBSCRIBER:


U.S. $1.00
 
 
Per Unit Purchase Price
 
Subscriber's name
U.S. $
 
 
Aggregate dollar amount being purchased
 
 
 
 
Subscriber's signature
 
 
Title of signatory, if Subscriber is an entity
 
 
 
 
 
Address of the Subscriber
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Email address: _________________________
 
 
 
 
 
Fax number: _________________________
  
 
 
U.S. Tax ID # (if any): ___________________




10

--------------------------------------------------------------------------------


Exhibit A


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED OR QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT
AND ANY STATE SECURITIES LAWS WHICH MAY BE APPLICABLE. THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL BEFORE IT EFFECTS ANY TRANSFER ON ITS BOOKS AND RECORDS OF
THIS WARRANT OR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF.




WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
EUROSITE POWER INC.


Key Terms/Definitions:


“Company”:
EuroSite Power Inc., a Delaware corporation
“Holder”:
 
“Common Stock”:
Common Stock, $.001 par value per share of the Company
Number of shares of Common Stock issuable on exercise of Warrant
(subject to adjustment):
___________ shares
Price paid to purchase Warrant:
$—
“Exercise Price” per share of Common Stock (subject to adjustment):
$1.00
“Expiration Date”:
November 21, 2013



THIS IS TO CERTIFY that, for value received and subject to the provisions
hereinafter set forth, that the Holder, or permitted assigns, is entitled to
purchase from the Company at any time on or after the date hereof and on or
before the Expiration Date the number of shares of Common Stock set forth in the
table above, subject to the terms, provisions and conditions hereinafter set
forth, at the Exercise Price per share.


The Company shall give the Holder written notice of the pendency of the
Expiration Date at least 10 days, but not more than 60 days, prior to the
Expiration Date. If the Company fails to serve the Expiration Notice upon the
Holder within the required time period, the Expiration Date shall be deemed to
have been extended and this Warrant shall continue to be exercisable by the
Holder until 10 days after the Company delivers a delinquent Expiration Notice
to the Holder referencing the new, extended Expiration Date.


Tender of the price paid to purchase this Warrant shall be made by delivery of a
personal or bank check payable to the Company or by wire transfer to the
Company's designated bank account, together with one executed copy of this
Warrant.


SECTION 1.    EXERCISE OF WARRANT
This Warrant may be exercised in whole or in part at any time by the surrender
of this Warrant (with the subscription form at the end hereof duly completed and
executed) at the principal office of the Company and upon payment to the Company
of the aggregate Exercise Price for the shares being purchased. Any such payment
shall be by check payable to the order of the Company or by wire transfer to the
Company's designated bank account.

11

--------------------------------------------------------------------------------


Notwithstanding any other provision hereof, if an exercise of any portion of
this Warrant is to be made in connection with a public offering or sale of the
Company, the exercise of any portion of this Warrant may, at the election of the
Holder, be conditioned upon the consummation of the public offering or sale of
the Company, in which case such exercise shall not be deemed to be effective
concurrently with the consummation of such transaction.


If this Warrant is exercised in respect of less than all of the shares of Common
Stock at the time purchasable hereunder, the Holder shall be entitled to receive
a new Warrant of like tenor to this Warrant covering the number of shares in
respect of which this Warrant shall not have been exercised.


The Common Stock issuable upon the exercise of this Warrant shall be deemed to
have been issued to the Holder at the time of such exercise, and the Holder
shall be deemed for all purposes to have become the record holder of the Common
Stock at such time. Certificates for shares of the Common Stock purchased upon
exercise or partial exercise of this Warrant shall be delivered by the Company
to Holder within five business days after the date of exercise.


This Warrant and all rights and options hereunder shall expire on the Expiration
Date (as the same may be modified as provided herein), and shall be wholly null
and void to the extent this Warrant is not exercised before it expires.


SECTION 2.    RESERVATION
The Company will at all times prior to the Expiration Date reserve and keep
available such number of authorized shares of its Common Stock solely for the
purpose of issuance upon the exercise of the rights represented by this Warrant
as herein provided for, as may at any time be issuable upon the exercise of this
Warrant.


SECTION 3.    STOCK DIVIDENDS, ETC.
The per share Exercise Price and the number of shares deliverable hereunder
shall be adjusted as hereinafter set forth:


Section 3.1. Stock Dividends, Subdivisions and Combinations. In case after the
date hereof the Company shall:


(a)    take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
Common Stock, or


(b)    subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or


(c)    combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,


then the per share Exercise Price shall be adjusted, for the purpose of
preserving the economic value of this Warrant, to the price determined by
multiplying the per share Exercise Price in effect immediately prior to such
subdivision or combination or the taking of a record of holders in respect of
such payment or distribution, as the case may be (each, a “Triggering Event”) by
a fraction (i) the numerator of which shall be the total number of outstanding
shares of Common Stock of the Company immediately prior to such Triggering
Event, and (ii) the denominator of which shall be the total number of
outstanding shares of Common Stock of the Company immediately after such
Triggering Event.


Section 3.2.    Adjustment of Number of Shares Purchasable. Upon each adjustment
of the per share Exercise Price, the number of shares of Common Stock
subsequently purchasable hereunder shall be an amount equal to the quotient
derived by dividing the aggregate Exercise Price in effect immediately before
such adjustment

12

--------------------------------------------------------------------------------


by the per share Exercise Price in effect immediately following such adjustment
or readjustment.
Section 3.3.    Notice of Adjustments. Whenever the per share Exercise Price or
number of shares deliverable upon exercise of this Warrant shall be adjusted
pursuant to this Section 3, the Company shall promptly prepare a certificate
signed by the President or a Vice President and by the Treasurer or an Assistant
Treasurer of the Company setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board of Directors of the Company made any determination hereunder), and shall
promptly cause copies of such certificate to be mailed (by first class mail,
postage prepaid) to the Holder.
SECTION 4.    MERGERS, CONSOLIDATIONS, SALES
In the case of any consolidation or merger of the Company with another entity
(regardless of whether the Company is the surviving entity), or the sale of all
or substantially all of its assets to another entity, or any reorganization or
reclassification of the Common Stock or other equity securities of the Company,
then, as a condition of such consolidation, merger, sale, reorganization or
reclassification, lawful and adequate provision shall be made whereby the Holder
shall thereafter have the right to receive upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore purchasable hereunder, such shares of stock, securities
or assets (including, without limitation, cash), if any, as may (by virtue of
such consolidation, merger, sale, reorganization or reclassification) be issued
or payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore so purchasable hereunder had such consolidation, merger, sale,
reorganization or reclassification not taken place, and in any such case
appropriate provisions shall be made with respect to the rights and interests of
the Holder to the end that the provisions hereof shall thereafter be applicable,
as nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon exercise of this Warrant. The Company shall not
effect any such consolidation, merger or sale unless (a) the Company provides
the holder hereof with not less than 10 days prior written notice of such
consolidation, merger or sale (provided that the failure to give such notice
shall not affect the validity of such corporate event), and (b) prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes, by
written instrument, the obligation to deliver to each such holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to acquire.
SECTION 5.    DISSOLUTION OR LIQUIDATION


If the Company declares or pays a dividend upon the Common Stock payable
otherwise than in cash out of earnings or earned surplus (determined in
accordance with generally accepted accounting principles, consistently applied)
except for a stock dividend payable in shares of Common Stock (a “Liquidating
Dividend”), then the Company shall pay to the Holder at the time of payment
thereof the Liquidating Dividend which would have been paid to such holder on
the Common Stock had this Warrant been fully exercised immediately prior to the
date on which a record is taken for such Liquidating Dividend, or, if no record
is taken, the date as of which the record holders of Common Stock entitled to
such dividends are to be determined.
SECTION 6.    NOTICE OF DIVIDENDS; PAYMENTS
If the Board of Directors of the Company shall declare any dividend or other
distribution on any class of its Common Stock except by way of a stock dividend
payable in Common Stock on its Common Stock, the Company shall mail notice
thereof to the Holder not less than 10 days prior to the record date fixed for
determining shareholders entitled to participate in such dividend or other
distribution, and the Holder shall be entitled to receive, as a consent fee,
cash or other property from the Company in an amount and of the same type (cash
or property) equal to that which the holder would have been entitled to receive
if the unexercised portion hereof had been exercised as of the record date of
such dividend or distribution.
SECTION 7.    NO FRACTIONAL SHARES

13

--------------------------------------------------------------------------------


No fractional shares shall be issued upon the exercise of this Warrant under any
circumstances.
SECTION 8.    FULLY PAID STOCK
The Company covenants and agrees to take all such actions necessary to ensure
that the shares of stock represented by each and every certificate for its
Common Stock to be delivered on the exercise of the purchase rights herein
provided for shall, at the time of such delivery, be validly issued and
outstanding and be fully paid and nonassessable. In addition, the Company shall
take all such actions as may be necessary to ensure that all such shares of
Common Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any trading market or securities
exchange upon which shares of Common Stock may be listed.
SECTION 9.    CLOSING OF TRANSFER BOOKS
The right to exercise this Warrant shall not be suspended during any period that
the stock transfer books of the Company for its Common Stock may be closed. The
Company shall not be required, however, to deliver certificates of its Common
Stock upon such exercise while such books are duly closed for any purpose, but
the Company may postpone the delivery of the certificates for the Common Stock
until the opening of such books, and they shall, in such case, be delivered
forthwith upon the opening thereof, or as soon as practicable thereafter.
SECTION 10.    RESTRICTIONS ON TRANSFERABILITY OF WARRANTS AND SHARES;
    COMPLIANCE WITH LAWS
Notwithstanding anything contained in this Warrant to the contrary, the terms
and provisions of this Section 10 of this Warrant remain in full force and
effect at all times and shall survive the Expiration Date.
Section 10.1.    In General. This Warrant and the shares of Common Stock issued
upon the exercise hereof shall not be transferable except upon the conditions
hereinafter referred to, which conditions are intended to ensure compliance with
the provisions of the Securities Act of 1933, as amended (or any similar federal
statute at the time in effect) (the “Securities Act”), and any applicable state
securities laws in respect of the transfer of this Warrant or any such shares.
Any attempt to transfer such Warrant or such shares except in accordance with
the terms hereof shall, to the extent legally enforceable, be void.
Section 10.2.    Restrictive Legends. Each Warrant and each certificate for
shares of Common Stock issued upon the exercise of any Warrant shall bear a
customary restrictive legend relating to securities laws compliance until
counsel for the Company determines that such legend is no longer legally
required. This Warrant and any shares of Common Stock issuable upon exercise
hereof may be transferred only in accordance with the provisions of such legend,
including the legend set forth on the first page hereof.
Section 10.3.    Accredited Investor. The initial Holder of this Warrant
represents that he is an a “accredited investor” as defined in the rules and
regulations under the Securities Act.
Section 10.4.    Registration Rights. The Company grants registration rights to
the Holder comparable to those granted to the initial Holder of this Warrant as
“Subscriber” in Section 7 of the Subscription Agreement entered into on the date
hereof, including but not limited to the indemnification provisions, for any
shares of Common Stock issuable upon the exercise of the Warrant. The Company
shall file with the U.S. Securities and Exchange Commission not later than
ninety (90) days after the Closing Date, as such term is defined in the
Subscription Agreement, a “shelf” registration statement on an appropriate form
(the “Registration Statement”) covering the resale of the shares issuable upon
the exercise of the Warrant and shall use its commercially reasonable best
efforts to cause the Registration Statement to be declared effective as soon as
practicable. The registration rights contained in this Section 10.4 are freely
assignable by the Holder in connection with a permitted transfer of this Warrant
or any shares issuable upon the exercise of the Warrant.
SECTION 11.    PARTIAL EXERCISE AND PARTIAL ASSIGNMENT

14

--------------------------------------------------------------------------------


If this Warrant is exercised in part only, the holder hereof shall be entitled
to receive a new Warrant covering the number of shares in respect of which this
Warrant shall not have been exercised as provided in Section 1. If this Warrant
is partially assigned, this Warrant shall be surrendered at the principal office
of the Company (with the partial assignment form at the end hereof duly
executed), and thereupon a new Warrant shall be issued to the Holder covering
the number of shares not assigned and setting forth the proportionate aggregate
Exercise Price applicable to such shares not assigned. The assignee of such
partial assignment of this Warrant shall also be entitled to receive a new
Warrant of like tenor to this Warrant covering the number of shares so assigned
and setting forth the proportionate aggregate Exercise Price applicable to such
assigned shares. If this Warrant is assigned in full, this Warrant shall be
surrendered at the principal office of the Company (with the full assignment
form at the end hereof duly executed), and thereupon a new Warrant of like tenor
to this Warrant shall be issued to the assignee covering the number of shares of
Common Stock then issuable upon exercise of this Warrant.
SECTION 12.     WARRANT DENOMINATIONS
Warrants are issuable or transferable in the denomination of 1,000 shares or any
integral multiple thereof (as nearly as may be practicable and subject to
required adjustments hereunder), and the Warrants of each denomination are
interchangeable upon surrender thereof at the office of the Company for Warrants
of other denominations, but aggregating the same number of shares as the
Warrants so surrendered. All Warrants will be dated the same date as this
Warrant.
SECTION 13.    LOST, STOLEN WARRANTS, ETC.
In case this Warrant shall be mutilated, lost, stolen or destroyed, the Company
may issue a new Warrant of like date, tenor and denomination and deliver the
same in exchange and substitution for and upon surrender and cancellation of the
mutilated Warrant, or in lieu of the Warrant lost, stolen or destroyed, upon
receipt of evidence satisfactory to the Company of the loss, theft or
destruction of such Warrant, and upon receipt of indemnity satisfactory to the
Company. All warrants hereafter issued in exchange or substitution for this
Warrant shall be substantially in the form hereof.
SECTION 14.    WARRANT HOLDER RIGHTS
This Warrant does not confer upon the holder hereof any right to vote or to
consent or to receive notice as a shareholder of the Company, as such, in
respect of any matters whatsoever, or any other rights or liabilities as a
shareholder, prior to the exercise hereof as hereinbefore provided.
SECTION 15.    SEVERABILITY
Should any part of this Warrant for any reason be declared invalid, such
decision shall not affect the validity of any remaining portion, which remaining
portion shall remain in force and effect as if this Warrant had been executed
with the invalid portion thereof eliminated, and it is hereby declared the
intention of the parties hereto that they would have executed and accepted the
remaining portion of this Warrant without including therein any such part, parts
or portion which may, for any reason, be hereafter declared invalid.
SECTION 16.    GOVERNING LAW
This Warrant shall be governed by the laws of the State of Delaware.




[The balance of this page has been intentionally left blank.]

15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer.


Dated: November 21, 2012
EUROSITE POWER INC.
    
By: ____________________________
Anthony S. Loumidis
Chief Financial Officer




The initial Warrant Holder hereby confirms
the representations and covenants contained
in Section 10:


___________________________________


16

--------------------------------------------------------------------------------


SUBSCRIPTION


EUROSITE POWER INC.
The undersigned,____________________________, pursuant to the provisions of the
within Warrant, hereby elects to exercise said Warrant for ___________ shares of
Common Stock of EuroSite Power Inc. covered by the within Warrant.


Printed Name of Holder:


                            


Signature:_________________________________


Title (if signing on behalf of the Holder):    


                            


Address:                        
                            
                            


Dated:                         

17

--------------------------------------------------------------------------------


FULL ASSIGNMENT
FOR VALUE RECEIVED, ____________________________ hereby sells, assigns and
transfers unto_________________________ the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
___________________________, attorney, to transfer the said Warrant on the books
of the within-named Company.


______________________________
Assignor


Dated: ________________________


PARTIAL ASSIGNMENT
FOR VALUE RECEIVED _________________________ hereby sells, assigns and transfers
unto _________________________ that portion of the within Warrant and the rights
evidenced thereby which will on the date hereof entitle the holder to purchase
__________ shares of Common Stock of EuroSite Power Inc. and irrevocably
constitutes and appoints ___________________________, attorney, to transfer that
part of the said Warrant on the books of the within-named Company.


______________________________
Assignor


Dated_________________________


 





18